6 N.J. Super. 164 (1950)
70 A.2d 516
OLYMPIA S. DE ROSE, APPELLANT,
v.
BOARD OF REVIEW, RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued January 9, 1950.
Decided January 16, 1950.
*165 Before Judges JACOBS, DONGES and BIGELOW.
Mr. Frank G. Masini argued the cause for appellant.
Mr. Clarence F. McGovern argued the cause for respondent.
The opinion of the court was delivered PER CURIAM.
The appellant went to work at Hearn's Department Store in Newark in 1943 when she was eighteen years old. Toward the end of 1947 she married, and a year later, December 18, 1948, she was discharged because of frequent tardiness and absences. At that time, she was a cashier and was paid $37 a week. The Chief of Unemployment Benefits held the appellant ineligible for benefits, but the Appeal Tribunal allowed her one month's compensation. The Board of Review first affirmed the Appeal Tribunal and then, after a rehearing, extended the period for compensation to two months, that is, from December 26 to March 1, 1949.
The appellant does not seem to have been eager for work. Toward the end of her employment at Hearn's, she was late about twice a week, despite warnings. Before the Appeal *166 Tribunal on March 31st, she testified that her only effort to obtain employment consisted of reading newspaper advertisements and calling up a few places. She did not remember the name of any place she had telephoned, and she had called nowhere personally. Her supplement to notice of appeal to the Board of Review, dated May 2nd, showed her unwilling to accept less than $37 a week, although she had been told by the employment division of the Labor Department the usual starting pay for a cashier was nearer $28 or $30. When she appeared before the Board of Review on July 14th, she was still out of work.
The Board of Review considered that appellant should have been given longer than one month to explore the labor market and satisfy herself that work of the type she was willing to accept or was capable of doing, could not be obtained at the wage scale she demanded, and to learn that an active effort to find employment was necessary; and that she should have benefits during the period; but the Board also determined that two months' time was long enough.
The appellant has been awarded compensation in accord with a liberal interpretation of the facts as well as the law. She is entitled to no more. Valenti v. Board of Review, 4 N.J. Super. 162 (App. Div. 1949). Affirmed with costs.